              Case 16-20516-AJC       Doc 261      Filed 12/05/18    Page 1 of 54



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION


IN RE:                                                      Case No. 16-20516-AJC
                                                            Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                       (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                       Case No. 16-20517-AJC

         Debtors.


        TRUSTEE'S OMNIBUS MOTION TO COMPROMISE CONTROVERSIES
              WITH ADVERSARY DEFENDANTS: 1) JULIO RIVERA;
                 2) MANUEL GANDARA; 3) MILDRED MORGAN;
                   4) OVIE TORRE,S AND ISABEL RODRIGUEZ;
              5) SHIRLEY WALKER; AND 6) ANN TOWER KRAUSS

                            NOTICE OF OPPORTUNITY TO
                         OBJECT AND REQUEST FOR HEARING

       Any interested party who fails to file and serve a written response to this motion within
21 days after the date of service stated in this motion shall, pursuant to Local Rule 9013-1(D), be
deemed to have consented to the entry of an order granting the relief requested in the motion.

       If you object to the relief requested in this paper, you must file a response with the Clerk
of the Court at United States Courthouse, 301 North Miami Avenue, Miami, FL 33128, and
serve a copy on the movant's attorney, Luis R. Casas, 98 SE 7th Street, Suite 1100 Miami,
Florida 33131 and any other appropriate persons within the time allowed. If you file and serve a
response within the time peimitted, the Court will either schedule and notify you of a hearing or
consider the response and grant or deny the relief requested without a hearing.

        If you do not file a response within the time permitted, the Court will consider that you
do not oppose the relief requested in the paper, will proceed to consider the paper without further
notice or hearing, and may grant the relief requested.

         Plaintiff Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence

Financial Investments, Inc. ("Providence Financial") and Providence Fixed Income Fund, LLC

("Providence Fund") (collectively, the "Providence Debtors"), as the Trustee and the Plaintiff in

(1) Adv. Pro. No. 18-1313-AJC filed against Defendant Julio Rivera ("Rivera"); (2) Adv. Pro.

No. 18-1317-AJC filed against Defendant Manuel Gandara ("Gandara Jr."); (3) Adv. Pro. No.



47122783;1
              Case 16-20516-AJC       Doc 261       Filed 12/05/18   Page 2 of 54



18-1318-AJC filed against Defendant Manuel E. Gandara ("Gandara Sr."); (4) Adv. Pro. No. 18-

1300-AJC filed against Defendant Mildred Morgan ("Morgan"); (5) Adv. Pro. No. 18-1307-AJC

filed against Defendants Ovie Torres ("Torres") and Isabel Rodriguez ("Rodriguez"); (6) Adv.

Pro. No. 18-1308-AJC filed against Defendant Shirley Walker ("Walker"); (7) Adv. Pro. No. 18-

1303-AJC filed against Defendant Ann Tower Krauss ("Krauss") (together the "Defendants"), by

and through undersigned counsel, pursuant to Federal Rule of Bankruptcy Procedure 9019 and

Local Rule 9019-1, files this omnibus motion (the "Motion") seeking entry of an order approving

the Trustee's proposed compromises with the Defendants in the aforementioned adversary

proceedings. In support of this Motion, the Trustee respectfully represents as follows:

                                    Jurisdiction and Venue

        1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules") and Local Rule 9019-1.

                             Procedural and Factual Background

         4.    Providence Financial filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the "Bankruptcy Code") on July 28, 2016.

         5.    On the same date, Providence Fund filed a voluntary petition for relief under

Chapter 7 of Title 11 of the Bankruptcy Code.

         6,    The Trustee believes that the Providence Debtors were used as part of a global

Ponzi scheme that raised over $64 million in the United States and defrauded investors. Antonio




47122783;1
                                                2
               Case 16-20516-AJC       Doc 261          Filed 12/05/18   Page 3 of 54



Buzaneli, Jose Ordoriez, Julio Rivera, and other co-conspirators utilized the Providence Debtors,

along with entities located in the United States and abroad, to perpetrate their fraudulent scheme.

The scheme involved the sale of unregistered securities by way of promissory notes to investors

while promising annual returns typically between 12-13.5%.

         7.     The Providence Debtors offered and sold promissory notes to investors

throughout the United States.

         8.     In order to market and sell the promissory note investments, Providence recruited

what Providence referred to as its "originators."

         9.     The originators were promised commissions, which were denominated "referral

fees," for successfully introducing potential investors who ended up issuing funds to the Debtors

to purchase these promissory notes.

         10.    Defendants Rivera, Gandara Jr., and Gandara Sr. were originators for Providence,

         11.    On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-01292-AJC] against Rivera, asserting claims to avoid and recover (a) referral fees

totaling $453,895.23 and (b) damages resulting from the entry of a judgment against the estate

totaling at least $49,511,186 due to his role as an officer of Providence.

         12.    On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv,

Pro. No. 18-1317-AJC] against Gandara Jr., asserting claims to avoid and recover referral fees

and for other relief, seeking entry of a judgment totaling at least $91,526.01 against Gandara Jr.

         13.    On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-1318-AJC] against Gandara Sr., asserting claims to avoid and recover referral fees

and for other relief, seeking entry of a judgment totaling at least $231,365.00 against Gandara Sr.




47122783;1
                                                    3
               Case 16-20516-AJC      Doc 261       Filed 12/05/18   Page 4 of 54



        14.     In addition to originators, a small number of investors received repayments on

their investments that exceeded the principal amount that they invested and, accordingly,

received a net gain by investing in the Providence entities (the "Net Winners").

        15.     Defendants, Morgan, Tones, Rodriguez, Walker, and Krauss were Net Winners.

        16.     On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro, No. 18-1300-AJC] against Morgan, asserting claims to avoid the transfers that resulted in

Morgan receiving a net profit, and seeking entry of a judgment totaling at least $21,861.72

against Morgan.

        17.     On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-1307-AJC] against Torres and Rodriguez, asserting claims to avoid the transfers that

resulted in Torres and Rodriguez receiving a net profit, and seeking entry of a judgment totaling

at least $24,187.50 against Torres and Rodriguez.

        18.     On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-1308-AJC] against Walker, asserting claims to avoid the transfers that resulted in

Walker receiving a net profit, and seeking entry of a judgment totaling at least $43,048.35

against Walker.

         19.    On July 27, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-1303-AJC] against Krauss, asserting claims to avoid the transfers that resulted in

Krauss receiving a net profit, and seeking entry of a judgment totaling at least $31,025.00 against

Krauss.




47122783;1
                                               -4
               Case 16-20516-AJC       Doc 261      Filed 12/05/18     Page 5 of 54



                             The Proposed Settlement Agreements

    A. Compromise With Rivera

        20.     Subject to court approval, Rivera has agreed to entry on behalf of the Trustee and

against Rivera of a judgment totaling $49,965,081.23, the full amount sought by the Trustee in

Adv. No. 18-1313. A copy of this settlement agreement is attached as Exhibit "A" to this

Motion.

    B. Compromise With Gandara Jr.

        21.     Subject to court approval, the Trustee and Defendant Gandara Jr. entered into a

settlement agreement in which Defendant Gandara Jr. agreed to pay the estate $10,000 in

exchange for the dismissal of Adv. No. 18-1317 and the dismissal of Adv. No. 18-1318. A copy

of this settlement agreement is attached as Exhibit "B" to this Motion.

    C. Compromise With Morgan

         22.    Subject to court approval, the Trustee and Defendant Morgan entered into a

settlement agreement in which Defendant Morgan agreed to pay the estate $7,500 in exchange

for the dismissal of Adv. No 18-1300. A copy of this settlement agreement is attached as Exhibit

"C" to this Motion.

    D. Compromise With Torres and Rodriguez

         21     Subject to court approval, the Trustee and Defendants Tones and Rodriguez

entered into a settlement agreement in which Defendants Torres and Rodriguez agreed to pay the

estate $10,000 jointly and severally in exchange for the dismissal of Adv. No 18-1307. A copy of

this settlement agreement is attached as Exhibit "D" to this Motion.




47122783;1
                                               -5
               Case 16-20516-AJC        Doc 261       Filed 12/05/18   Page 6 of 54



   E. Compromise With Walker

        24.     Subject to court approval, the Trustee and Defendant Walker entered into a

settlement agreement in which Defendant Walker agreed to pay the estate $5,000 in exchange for

the dismissal of Adv. No 18-1308. A copy of this settlement agreement is attached as

Exhibit "E" to this Motion.

   F. Compromise With Krauss

        25.       Subject to court approval, the Trustee and Defendant Krauss entered into a

settlement agreement in which Defendant Krauss agreed to pay the estate $5,000 in exchange for

the dismissal of Adv. No 18-1303. A copy of this settlement agreement is attached as Exhibit "F"

to this Motion.

                                         Relief Requested

        26.       The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 approving the Trustee's proposed compromises with the Defendants as described

above and in the attached settlement agreements to this Motion.

                               Legal Basis and Authority for Relief

         27.      Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: "[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement."

Settlements and compromises are "a no,. nal part of the process of reorganization." Protective

Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 413, 424, 88 S.

Ct. 1157 (1969) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).

         28.      To approve a compromise and settlement under Fed, R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor's estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air




47122783;1
                                                  6
                Case 16-20516-AJC       Doc 261       Filed 12/05/18   Page 7 of 54



Line Pilots Ass., Intl v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S,D.N.Y. 1993), aff'd, 17 F. 3d 600 (2d Cir. 1994).

          29.    Approval of a settlement in a bankruptcy proceeding is within the sound

discretion of the Court, and will not be disturbed or modified on appeal unless approval or

disapproval is an abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla.

1988). The test is whether the proposed settlement "falls below the lowest point in the range of

reasonableness." Id. at 891.

          30.    The Court must consider the following factors in determining whether to approve

the settlement agreement: (i) the probability of success in the litigation; (ii) the difficulties, if

any, to be encountered in the matter of collection; (iii) the complexity of the litigation involved

and the expense, inconvenience and delay necessarily attending it; and (iv) the paramount

interest of the creditors and proper deference to their reasonable views in the premises. In re

Justice Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990)

(establishing the legal standard for approval of settlements).

          23.    Here, all of the relevant Justice Oaks factors weigh heavily in favor of the Court's

approval 9f the compromises between the Trustee and the Defendants.

          24.    Even if the Trustee were successful in the adversary proceedings against the

Defendants, there would likely be collection difficulties, absent these settlements. Moreover,

given the vagaries of litigation, there are no guarantees as to the potential results of such actions.

Additionally, by settling, the Trustee is reducing the administrative burden to the estate of having

to fully litigate these matters, which represents an advantageous cost-benefit solution to the

estate.




47122783;1
                                                  7
              Case 16-20516-AJC          Doc 261       Filed 12/05/18   Page 8 of 54



        26.     All compromises addressed in this Motion therefore meet the Justice Oaks

factors, as they will benefit creditors and the estate.

        WHEREFORE, for all of the foregoing reasons, the Trustee respectfully requests entry

of an order approving the Trustee's proposed compromises as to: (1) Adv. Pro. No. 18-1313-AJC

between the Trustee and Defendant Rivera; (2) Adv. Pro. No. 18-1317-AJC and Adv. Pro. No.

18-1318-AJC between the Trustee and Defendant Gandara Jr.; (3) Adv. Pro. No. 18-1300-AJC

between the Trustee and Defendant Morgan; (4) Adv. Pro. No. 18-1307-AJC between the

Trustee and Defendants Torres and Rodriguez; (5) Adv. Pro. No. 18-1308-AJC between the

Trustee and Defendant Walker; and (6) Adv. Pro. No. 18-1301-AJC between the Trustee and

Defendant Krauss,

Dated: December 5, 2018                         Respectfully submitted,

                                                AKERMAN LLP
                                                Three Brickell City Centre
                                                98 Southeast Seventh Street
                                                11th Floor
                                                Miami, Florida 33131
                                                Phone: (305) 374-5600
                                                Fax: (305) 374-5095

                                                By: /s/ Luis R. Casas
                                                    Eyal Berger, Esq.
                                                    Florida Bar Number: 0011069
                                                    Email: eyal.berger@akerman.com
                                                    Luis R. Casas, Esq.
                                                    Florida Bar Number: 0094222
                                                    Email: luis.casasmeyer@akeiman.com

                                                Counsel for Trustee




47122783;1
                                                   8
             Case 16-20516-AJC        Doc 261       Filed 12/05/18   Page 9 of 54



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing was furnished on December 5,

2018 to all parties receiving electronic notice via CM/ECF.

                                                     By: /s/ Luis R. Casas
                                                         Luis R. Casas, Esq.




47122783;1
                                                9
Case 16-20516-AJC   Doc 261   Filed 12/05/18   Page 10 of 54




EXHIBIT A
               Case 16-20516-AJC        Doc 261     Filed 12/05/18      Page 11 of 54




                                  SETTLEMENT AGREEMENT

         This SETTLEMENT AGREEMENT is made and entered into by and between: Maria

Yip, solely in her capacity as the Chapter 7 Trustee for the bankruptcy estate of Providence

Financial Investments, Inc. and Providence Fixed Income Fund, LLC (herein referred to as the

"Trustee"); and Julio Enrique Rivera ("Rivera"). The Trustee and Rivera are herein referred to

collectively as the "Parties."

          WHEREAS, on or about July 27, 2018, the Trustee filed an Adversary Complaint in the

-United States Bankruptcy Court for the Southern District of Florida (the "Court") in an action
styled Maria Yip, as Trustee of Providence Financial Investments, Inc. and Providence Fixed

Income Fund, LLC v. Julio Enrique Rivera, Adv. Pro. No. 18-01313-AX (the "Action");

          WHEREAS, in the Action, the Trustee has asserted several claims against Rivera,

including based on fraudulent transfers and breaches of fiduciary duties;

          WHEREAS, the Parties desire to settle the Action and resolve all disputes and claims

between them;

          NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable

consideration which is hereby acknowledged, it is agreed by and among the Parties as follows:

                  The foregoing recitals are regarded by the Parties to be true and correct and

expressly incorporated into this Settlement Agreement.

          2.      This Settlement Agreement is intended to settle and resolve all disputes,

disagreements, and conflicts between the Trustee and Rivera which are at issue in the Action.

The Parties agree that, subject to compliance with the terms of this Settlement Agreement and

approval by the Court, it is the intention of this Settlement Agreement that any and all claims

between the Parties regarding the subject matter of the Adversary Complaint filed in the Action

are to be resolved by this settlement.

          3.      Subject to approval of the Court, Rivera stipulates to the entry, by the Court, of a

Consent Final Judgment for monetary relief in favor of the Trustee (the "Consent Judgment").

                                                             EXHIBIT
46994872: I
              Case 16-20516-AJC       Doc 261      Filed 12/05/18     Page 12 of 54




The Consent Judgment shall be in the amount of $49,965,081,23. Based on the nature of the

claims asserted in the Action, 'Rivera stipulates that the full amount of the Consent Judgment

shall be deemed not to be dischargeable in bankruptcy.          The Consent judgment shall be

substantially in the form of 'Exhibit A hereto, subject to any revisions as to form ordered or

requested by the Court or as may be reasonably requested by the Trustee. Rivera shall provide

the Trustee with any information as may be reasonably requested by the Trustee for preparation

of the form of the Consent Judgment submitted to the Court.

        4.       As long as any part of the Consent Judgment remains unsatisfied, in the event that

Rivera changes his contact information, Rivera shall provide the Trustee with Rivera's updated

contact information (including, but not limited to, address, phone number, e-mail address, and

contact information of counsel).

         5.      The Parties acknowledge that Rivera is a defendant in the action styled as United

States of America v. Julio Enrique Rivera, Case No. 0:17-cr-00265-MJD-1, United States

District Court for the District of Minnesota (the "Criminal Proceeding"). In the event that (a) the

United States of America obtains, in the Criminal Proceeding, a monetary restitution judgment or

order against Rivera in a fixed liquidated amount, and (b) the United States of America actually

recovers any sums of money from Rivera in satisfaction (in whole or in part) of that restitution

judgment or order, Rivera shall be entitled to a credit equal to that recovered monetary amount

against the Consent Judgment which, if that occurs, will reduce the outstanding amount on the

Consent Judgment.

         6.      The Parties acknowledge that they have read this Settlement Agreement,

understand it, agree with its terms, and voluntarily and knowingly execute it. The Parties each

acknowledge, warrant and represent that this Settlement Agreement was signed only after due

consideration by each Party and consultation with their respective counsel.         In signing this


                                                  2
46994872:1
              Case 16-20516-AJC        Doc 261        Filed 12/05/18    Page 13 of 54




Settlement Agreement, each Party acknowledges that he or she did not rely upon any oral or

written statement or acts of any Party, other than as expressly stated in writing in this Settlement

Agreement.

         7.       This Settlement Agreement shall be binding upon the Parties, their heirs, their

successors, and their assigns.

         8,       This Settlement Agreement shall not be Modified or amended except in writing

signed by all parties to be charged.

         9.       This Settlement Agreement constitutes the entire agreement between the Parties

and supersedes any and all prior arrangements and understandings, whether written or oral.

         10.      Each of the Parties acknowledges that he or she was represented by counsel in

connection with the negotiation of this Settlement Agreement and that all counsel participated in

the negotiation and drafting of this Settlement Agreement.             Accordingly, this Settlement

Agreement shall not be construed more favorably for any of the Parties hereto regardless of who

was responsible for its preparation.

         11.      The Parties acknowledge that this Settlement Agreement is subject to approval by

the Court. The Parties shall refrain from prosecuting the Action pending the settlement approval

process with the Court. In the event that this Settlement Agreement is not approved by the

Court, it shall be deemed null and void, and the Parties shall be returned to their status quo.

         12.      The signatories to this Settlement Agreement represent and warrant that they are

authorized and have the power to execute this Settlement Agreement.

         13.      This Settlement Agreement shall be governed by the laws of the State of Florida,

irrespective of its choice of law rules.

         14.      This Settlement Agreement may be executed in counterparts, and each

counterpart shall be and constitute a part of this Settlement Agreement and all counterparts taken

together shall constitute this Settlement Agreement, and be binding and effective upon all of the

Parties hereto.

                                                  3
46994g72:1
             Case 16-20516-AJC       Doc 261      Filed 12/05/18   Page 14 of 54




        IN WITNESS THEREOF, the Parties hereto have caused this Settlement Agreement to

be executed by each of them as of the date of their signatures below. This Settlement Agreement

shall be effective on the date of approval by the Court

                                 [Remainder of page left blank]




                                                 4
46994872:1
              Case 16-20516-AJC       Doc 261     Filed 12/05/18                Page 15 of 54




 ACCEPTE        AND AGREED:


                                                                Dated:                        ,2018
 JUL'øI VERA




 STATE OF \ LO1      1.)A      )

                                      SS.

 COUNTY OF al RC)i.IJ ART) )

          Subscribed and sworn to before me on this 21                 day of elUOV               , 2018, by

t-Jj'3   E                  , proved to me on the basis of satisfactory evidence to be the person

 who appeared before me.
                                                           TAYLOR MULIONS
                                                         COMMISSION # GO 268233
                                                        EXPIRES: October i6, 2022
                                                     Bonded Ilati Notary Nnito Underwriters



 Signature of Notary Public




                                                 5
 4094872; I
             Case 16-20516-AJC        Doc 261     Filed 12/05/18      Page 16 of 54




ACCEPTED AND AGREED:




        del(A'                                              Dated: iiiimeAf4t- 0(, 2018
MA IA YIP, THE C.-I PfER 7 TRUSTEE FOR THE
BA. KRUPTCY ESTATE OF PROVIDENCE FINANCIAL
INVESTMENTS, INC. AND PROVIDENCE FIXED
INCOME FUND, LLC


STATE OF R.:017,194.

                                      SS,

COUNTY OF L114-rtA 1 - - Q13-0(9

         Subscribed and sworn to before me on this 2-k sr day of rkieNekt43(5c , 2018, by

 M 4tii4- M. YIP          , proved   to me on the basis of satisfactory evidence to be the person

who appeared before me.
                                                           RICHARD DIAZ
                                                        Y COMMISSION # GG035127
                                                        EXPIRES October 02, 2020



Signature of Notary Public




                                                 6
46994872:1
             Case 16-20516-AJC        Doc 261   Filed 12/05/18     Page 17 of 54




                                         Exhibit A




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

IN RE:                                                            Chapter 7

PROVIDENCE FINANCIAL INVESTMENTS, INC., and                       Case No. 16-20516-AJC
PROVIDENCE FIXED INCOME FUND, LLC,                                Case No. 16-20517-AJC
                                                                  (Jointly Administered)
                Debtors.


MARIA YLP, as Trustee of Providence                        Adv. Pro. No. 18-01313—AJC
Financial Investments, Inc. and Providence
Fixed Income Fund, LLC,

                Plaintiff,
V.

JULIO ENRIQUE RIVERA,

                Defendant.


                                 CONSENT FINAL JUDGMENT

         This Adversary Proceeding is before the Court on the complaint of Maria Yip, Chapter 7

Trustee, to recover transfers pursuant to Sections 544, 548 and 550 of the Bankruptcy Code and




47161512;1
              Case 16-20516-AJC       Doc 261      Filed 12/05/18       Page 18 of 54




Sections 726.105 and 726.106 of the Florida Statutes and for other relief The Plaintiff and

Defendant Julio Enrique Rivera, entered into a Settlement Agreement which was approved by

the Court in its Order                                                          . Pursuant to the

Settlement Agreement and without making any determination of the legal basis for the Plaintiff's

claims, it is ORDERED and ADJUDGED:

         1.       Plaintiff, Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of

Providence Financial Investments, Inc. and Providence Fixed Income Fund, LLC, whose mailing

address is 2 S. Biscayne Blvd., #2690, Miami, Florida 33131, shall recover from Defendant Julio

Enrique Rivera (Social Security #XXX-XX-               ), whose mailing address is 8301 NW 12th St.,

Pembroke Pines, Florida 33024, the amount of $49,965,081.23, pursuant to this Consent Final

Judgment, for which let execution issue.

         2.       This Consent Final Judgment shall accrue interest until paid in full at the

prevailing interest rate established under 28 U.S.C. § 1961, which rate is currently

             3.   It is further ordered that Defendant Julio Enrique Rivera, as judgment debtor,

shall each complete under oath a Florida Rule of Civil Procedure Form 1.977 (Fact Information

Sheet), respectively (attached hereto as Exhibit A), including all required attachments, and said

Defendant shall serve Form 1.977 on Plaintiffs attorney within forty-five (45) days from the

date of this Consent Final Judgment, unless the Consent Final Judgment is satisfied or post-

judgment discovery is stayed.

             4.   The jurisdiction of this Court is retained to enforce this Consent Final Judgment,

as well as to enter further orders as necessary, including, but not limited to, issuance of post-

judgment discovery, writs, and any other execution orders necessary.

                                                 ###



                                                   2
47161512;1
             Case 16-20516-AJC      Doc 261    Filed 12/05/18     Page 19 of 54




Submitted by:

Bryan T. West
Counsel for Trustee
AKERMAN LLP
Three Brickell City Centre
98 Southeast Seventh Street, 11th Floor
Miami, Florida 33131
Phone: (305) 374-5600
Fax: (305) 374-5095
E-mail: bryan.west@akerman.com

(Attorney West is directed to mail a conformed copy of this consent final judgment immediately
upon receipt to all parties of interest.)




                                              3
47161512;1
             Case 16-20516-AJC      Doc 261   Filed 12/05/18     Page 20 of 54




                                       CONSENT

The Plaintiff, through her undersigned counsel, and Defendant, through his undersigned
counsel, hereby consent to entry of the foregoing Consent Final Judgment.

SUSAN D. LASKY, PA                                AKERMAN LLP
915 Middle River Dr. Suite 420
Fort Lauderdale, FL 33304
(954) 400-7474/ (954)206-0628 Fax                 By: /s/
Sue@suetasky.com                                      Brian P. Miller
                                                      Florida Bar No.: 0980633
By:                                                   E-mail: Brian.Miller@akerman.corn
SUSAN D. LASKY, ESQ.                                  Bryan T. West
Florida Bar No. 451096                                Florida Bar No.: 83526
                                                      E-mail: Bryan.West@akerman.com
ATTORNEY FOR DEFENDANT                                Luis R. Casas
                                                      Florida Bar No.: 0094222
                                                      Email: Luis.Casasmeyer@akerman corn
                                                      Three Brickell City Centre
                                                      98 Southeast Seventh Street, 11th Floor
                                                      Miami, Florida 33131
                                                      Phone: (305) 374-5600
                                                      Fax: (305) 374-5095


                                                  ATTORNEYS FOR PLAINTIFF




                                              4
47161512;1
             Case 16-20516-AJC         Doc 261       Filed 12/05/18       Page 21 of 54




                                             EXHIBIT A

                   FORM 1.977 FACT INFORMATION SHEET-INDIVIDUAL

Full Legal Name:

Nicknames or Aliases:

Residence Address:

Mailing Address (if different):
Telephone Numbers: (Home)                           (Business)
Name of Employer:
Address of Employer:
Position or Job Description:
Rate of Pay: $         per          Average Paycheck: $
per
Average Commissions or Bonuses: $                  per
Commissions or bonuses are based on

Other Personal Income: $                   from
(Explain details on the back of this sheet or an additional sheet if necessary.)
Social Security Number:
Birthdate:
Driver's License Number:
Marital Status:                                    Spouse's Name:
Spouse's Address (if different):

Spouse's Social Security Number:
Spouse's Birthdate:
Spouse's Employer:
Spouse's Average Paycheck or Income: $                           per
Other Family Income: $                                   per                        (Explain details on
back of this sheet or an additional sheet if necessary.)
Names and Ages of All Your Children (and addresses if not living with you):


Child Support or Alimony Paid: $                        per
Names of Others You Live With:

Who is Head of Your Household?                     You                     Spouse
                                              Other Person
Checking Account at:                                             Account #
Savings Account at:                                              Account #
(Describe all other accounts or investments you may have, including stocks, mutual funds, savings
bonds, or annuities, on the back of this sheet or an additional sheet if necessary.)



47161512;1
             Case 16-20516-AJC         Doc 261       Filed 12/05/18       Page 22 of 54




For Real Estate (land) You Own or Are Buying:
Address:

All Names on Title:

Mortgage Owed to:

Balance Owed:

Monthly Payment:

(Attach a copy of the deed or mortgage, or list the legal description of the property on the back of this
sheet or an additional sheet if necessary. Also provide the same information on any other property
you own or are buying.)
For All Motor Vehicles You Own or Are Buying:
                       Year/Make/Model :                                  Color:
Vehicle ID #:                                    Tag No.                       Mileage:
Names on Title:                                      Present Value:  $
Loan Owed to:

Balance on Loan: $
Monthly Payment: $                              (List all other automobiles, as well as other vehicles,
such as boats, motorcycles, bicycles, or aircraft, on the back of this sheet or an additional sheet if
necessary.)
Have you given, sold, loaned, or transferred any real or personal property worth more than $100 to
any person in the last year? If your answer is "yes," describe the property and sale price, and give the
name and address of the person who received the property.
Does anyone owe you money? Amount Owed:

Name and Address of Person Owing Money:

Reason money is owed:

Please attach copies of the following:
        a.      Your last pay stub
        b.      Your last 3 statements for each bank, savings, credit union, or other financial account.
        c.      Your motor vehicle registrations and titles.
        d.      Any deeds or titles to any real or personal property you own or are buying, or leases
                to property you are renting.
        e.      Your financial statements, loan applications, or lists of assets and liabilities submitted
                to any person or entity within the last three years.
        f.      Your last two (2) income tax returns filed.




47161512;1
             Case 16-20516-AJC      Doc 261       Filed 12/05/18    Page 23 of 54




UNDER PENALTY OF PERJURY, I SWEAR OR AFFIRM THAT THE FOREGOING
ANSWERS ARE TRUE AND COMPLETE.


                                                           Judgment Debtor
STATE OF FLORIDA
COUNTY OF
      The foregoing instrument was         acknowledged    before    me this                day of
                            , by                                        who is personally known to
me or has produced                                        as identification and who          did/did
    not take an oath.

        WITNESS my hand and official seal, this        day of                      , 2018.




                                                           Notary Public, State of Florida
                                                           My commission expires:

THE JUDGMENT DEBTOR SHALL FILE WITH THE CLERK OF THE COURT A NOTICE OF
COMPLIANCE AFTER THE ORIGINAL FACT INFORMATION SHEET, TOGETHER WITH
ALL ATTACHMENTS, HAS BEEN DELIVERED TO THE JUDGMENT CREDITOR'S
ATTORNEY.




47161512,1
Case 16-20516-AJC   Doc 261   Filed 12/05/18   Page 24 of 54




EXHIBIT B
            Case 16-20516-AJC       Doc 261     Filed 12/05/18      Page 25 of 54




                      SETTLEMENT AGREEMENT AND RELEASE

         This SETTLEMENT AGREEMENT AND RELEASE ("Agreement") is made and entered on the
last 'date set forth on the signature pages below ("Effective Date"), by and between Maria Yip, in
her capacity as Chapter 7 Trustee for the bankruptcy estates of Providence Financial
Investments, Inc, and Providence Fixed Income Fund, LLC (the "Trustee"), on the one hand, and
Manuel Gandara (the "Defendant"), on the other hand, Collectively, the Trustee and the
Defendant shall be referred to as the "Parties."

                                          RECITALS:

        A.,   On 'July 28, 2016, Providence Financial Investments, Inc. and Providence Fixed
Income Fund, LLC (collectively, the "Debtors") filed voluntary petitions for relief under Chapter
7, Title 11 of the United States Code, jointly administered under the case captioned In re
Providence Financial Investments; Inc., Case No. 16-20516-AJC, pending in the United States
Bankruptcy Court for the Southern District of Florida.

        B.    Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 Trustee
for the Debtors' estates,

       C.      On July 27, 2018, the Trustee commenced an adversary proceeding against the
Defendant in the United States Bankruptcy Court for the Southern District of Florida (the
"Court") in an action styled Maria Yip, as Trustee of Providence Financial Investments, Inc, and
Providence Fixed income Fund, DX 1?. Manuel Gandara, Adv, Pro. No. 18-01317-AIC and
against Manuel E. Gandara, the Defendant's father, in the United States Bankruptcy Court for
the Southern District of Florida (the "Court") in an action styled Maria Yip, as Trustee of
Providence Financial Investments, Inc, and Providence Fixed Income Fund, LI,C, v. Manuel. F.
Gandara, Adv, Pro, No, 18-01318-AIC (together the "Adversary Proceedings").

       D.       In order to avoid the high costs and. uncertainties of litigation in the Adversary
Proceedings, the Parties have participated in good-faith settlement negotiations, and have
reached a settlement, the terms of which they now have set forth in this Agreement.

        'NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
Parties stated in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

        1.      Recitations. The above recitations are true and correct, are incorporated herein
by this reference, and constitute a part of this Agreement.

        2.      Non-Admission of Liability, Nothing in this Agreement shall constitute or be
construed as an admission of liability on behalf of the Parties, their agents, affiliates, assigns,
parents, successors, subsidiaries, and/or successors, or an admission as to the validity of any
allegations by either Party.


                                        Pagel of 5
469928871

                                         EXHIBIT

                                   .0
                                   5
             Case 16-20516-AJC        Doc 261      Filed 12/05/18      Page 26 of 54




        3,      Attorney Representation, Each Party warrants and represents that each Party is
entering into this Agreement voluntarily, and without any duress or undue influence, Each Party
further represents that each Party has been encouraged to and have had the opportunity to consult
with legal counsel of their own choosing.

         4,      Terms, As full and final settlement of the dispute, the Parties agree as follows:

         4.1.   The Defendant shall make a one-time settlement payment in the amount of
                $10,000 to the Trustee (the "Settlement Payment") within 15 days of Trustee's
                attorneys' notification to Defendant of the issuance of the Final Settlement Order
                (defined in Section. 5 below) by the Court. The Settlement 'Payment shall be in
                the forni of a cashier's check made payable to Maria Yip, Chapter 7 Trustee for
                the estates of Providence Financial Investments, Inc. and Providence Fixed
                Income Fund, LLC.

         4,2,    After entry of the Final Settlement Order and upon receipt of the Settlement
                 Payment in full, the Trustee shall dismiss the Adverstuy Proceedings (Adv, Pro.
                 No, 18-01317-AJC filed against the Defendant and Adv. Pro, No. 18-01318-MC
                 filed against the Defendant's father) with prejudice, with each Party to bear each
                 Party's own fees and costs,

         4,3,    The Parties agree that the Court shall retain jurisdiction only to enforce this
                 Agreement.

         5,      Conditions Precedent This Agreement is subject to and conditioned upon the
 entry of a final, non-appealable order by the Court approving the Agreement (the "Final
 Settlement Order"). In the event that the Court does not approve the Agreement, nothing herein
 shall be deemed a representation or admission by any Party as to any issue, and the Parties shall
 be returned to the status quo prior to the entry into this Agreement.

         6,     Release/Waiver. With the exception of Section 4.3 hereof, the 'Defendant, as
 part of the consideration for the Trustee entering into this Agreement, hereby forever releases,
 and/or waives any and all claims the Defendant may have or could claim to have against the
 bankruptcy estates of the Debtors, the Trustee, or the agents of :the Trustee, which release shall
 be effective immediately upon the entry of a Final Settlement Order approving this Agreement.

        7,      :Releftse/Wriiver, The Trustee, as part of the consideration for the Defendant
 entering into this Agreement, hereby forever releases, and/or waives any and all claims the
 Trustee may have or could claim to have against the Defendant and the estate of Manuel B.
 Gandara, the Defendant's father, which release shall be effective upon both the entry of a Final
 Settlement Order approving this Agreement and the Trustee's receipt of the payment
 contemplated in Section 4.1 above.

       8,     'Entire Agreement. This Agreement constitutes the sole and entire agreement
 between the Parties as to the Adversary Proceedings and supersedes all prior and
 contemporaneous statements, promises, understandings or agreements, whether written or oral.
                                          Page 2 of 5
46992887;1
             Case 16-20516-AJC      Doc 261      Filed 12/05/18     Page 27 of 54




 Each Party acknowledges: that no promise or inducement has been offered except as set forth
 herein; that this Agreement has been executed after each of the Parties has made an independent
 investigation of the facts and has had the opportunity to rely upon the legal knowledge and the
 advice of attorneys in executing this Agreement; and that this Agreement is in fall accord and
 satisfaction of the Adversary Proceeding.

        9.     Amendments, This Agreement may be amended, modified or altered at any time
upon the approval of the Parties and. the Court; however, any such amendment must be in writing
and signed by all Parties and approved by the Court in order for such amendment to be of any
force and effect.

        to.    Partial Invalidity. If any provision of this Agreement is declared by any court of
competent jurisdiction or any administrative judge to be void or otherwise invalid, all of the
other terms, conditions and provisions of this Agreement shall remain in full force and effect to
the same extent as if that part declared void or invalid had never been incorporated in -the
Agreement and in such form, the remainder of the -Agreement shall continue to be binding upon
the Parties,

        11.    Surviyal. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, and the execution and delivery of any other document
or instrument referred to herein.

       12,       Applicable Law. This Agreement shall be subject to and governed by the laws
 of the State of Florida, without giving any effect to the conflicts or choice of laws principles
 which otherwise might be applicable.

       13,     Counterparts, This Agreement may be signed and executed in one or more
 counterparts, each of which shall be deemed an original and all of which together shall
 constitute one Agreement. Delivery of an executed counterpart of a signature page of this
 Agreement by facsimile or email shall be effective as:delivery of an :originally executed
 counterpart of this Agreement.
      14.     No Adverse Construction. The Parties acknowledge that this Agreement has
been prepared by each of them. In the event any part of this Agreement is found to be
ambiguous, such ambiguity shall not be construed against any Party,

        IN 'WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

                                    [Rest of Page Left 131ankj




                                        Page 3 of 5
4699288'70
             Case 16-20516-AJC      Doc 261     Filed 12/05/18          Page 28 of 54




ACCEPTED AND AGREKD:




                                       Dated: -0E4C-444,Etz.   4 2018




Commonwealth of Puerto Rico



CITY/COUNTY OF'C

         Subscribed and sworn to before me on this         9     day of    Jr.          , 2018, by

                             proved to me on the basis of satisfactory evidence to be the person

who appeared before me.




Signature of Notary Public




                                        Page 4 of 5
46992887;1
              Case 16-20516-AJC          Doc 261      Filed 12/05/18       Page 29 of 54




ACCEPTED AND AGREED;




                                            Dated:                         444(.04         2018
               •
 MARIA YIP, I i C -RP 'ER 7 TRUSTEE FOR THE
("BANKRUPTCY ESTATE OF PROVIDENCE FINANCIAL
 INVESTMENTS, 'INC, AND PROVIDENCE FIXED
 INCOME FUND, LLC


STATE OF         ft—or(I f..)105--

                                           SS,

COUNTY OF RA tti•mt 014>g„)

         Subscribed and sworn to before me on this            3 0.1*Iday   of   1jo‘lemil)(40 , 2018, by

                                 , proved to me on the basis of satisfactory evidence to be the person

 who appeared before me,
                                                                  RICHARD DIAZ
                                                              MY COMMISSION -if GG035127
                                                               EXPIRES October 02, 2020




 Signature of Notary Public




                                              Page 5 of 5
 46992887;1
Case 16-20516-AJC   Doc 261   Filed 12/05/18   Page 30 of 54




EXHIBIT C
             Case 16-20516-AJC      Doc 261         Filed 12/05/18   Page 31 of 54




                      SETTLEMENT AGREEMENT AND RELEASE

        This SETTLEMENT AGREEMENT AND RELEASE ("Agreement") is made and entered on the
last date set forth on the signature pages below ("Effective Date"), by and between Maria Yip, in
her capacity as Chapter 7 Trustee for the bankruptcy estates of Providence Financial Investments,
Inc. and Providence Fixed Income Fund, LLC (the "Trustee") and Mildred Morgan (the
"Defendant"). Collectively, the Trustee and the Defendant shall be referred to as the "Parties."

                                          RECITALS:

        A.    On July 28, 2016, Providence Financial Investments, Inc. and Providence Fixed
Income Fund, LLC (collectively, the "Debtors") filed voluntary petitions for relief under Chapter
7, Title 11 of the United States Code, jointly administered under the case captioned In re
Providence Financial Investments, Inc., Case No. 16-20516-AJC, pending in the United States
Bankruptcy Court for the Southern District of Florida.

        B.    Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 Trustee
for the Debtors' estates.

       C.      On July 27, 2018, the Trustee commenced an adversary proceeding (the "Adversary
Proceeding") against the Defendant in the United States Bankruptcy Court for the Southern District
of Florida (the "Court") in an action styled Maria Yip, as Trustee of Providence Financial
Investments, Inc. and Providence Fixed Income Fund, LLC v. Mildred Morgan, Adv. Pro. No. 18-
01300-AJC.

        D.      In order to avoid the high costs and uncertainties of litigation in the Adversary
Proceeding, the Parties have participated in good-faith settlement negotiations, and have reached
a settlement, the terms of which they now have set forth in this Agreement.

        NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
Parties stated in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

        1.      Recitations. The above recitations are true and correct, are incorporated herein by
this reference, and constitute a part of this Agreement.

        2,     Non-Admission of Liability. Nothing in this Agreement shall constitute or be
construed as an admission of liability on behalf of the Parties, their agents, affiliates, assigns,
parents, successors, subsidiaries, and/or successors, or an admission as to the validity of any
allegations by either Party.

        3.      Attorney Representation. Each Party warrants and represents that she is entering
into this Agreement voluntarily, and without any duress or undue influence. Each Party further
represents that she has been encouraged to and had the opportunity to consult with legal counsel
of her own choosing,

                                      Page 1 of 5
46829974;1
             Case 16-20516-AJC        Doc 261         Filed 12/05/18    Page 32 of 54




         4,      Terms. As full and final settlement of the dispute, the Parties agree as follows:

         4.1.    The Defendant shall make a one-time settlement payment in the amount of
                 $7,500.00 to the Trustee (the "Settlement Payment") within 15 days of issuance of
                 the Final Settlement Order (defined in Section 5 below) by the Court. The
                 Settlement Payment shall be in the form of a cashier's check made payable to Maria
                 Yip, Chapter 7 Trustee for the estates of Providence Financial Investments, Inc,
                 and Providence Fixed Income Fund, LLC.

         4.2.    After entry of the Final Settlement Order and upon receipt of the Settlement
                 Payment in full, the Trustee shall dismiss the Adversary Proceeding with prejudice,
                 with each Party to bear her own fees and costs.

         4.3.    The Parties agree that the Court shall retain jurisdiction to enforce this Agreement.

         5.      Conditions Precedent. This Agreement is subject to and conditioned upon the
 entry of a final, non-appealable order by the Court approving the Agreement (the "Final
 Settlement Order"). In the event that the Court does not approve the Agreement, nothing herein
 shall be deemed a representation or admission by any Party as to any issue, and the Parties shall
 be returned to the status quo prior to the entry into this Agreement.

         6.      Release/Waiver, The Defendant, as part of the consideration for the Trustee
 entering into this Agreement, hereby forever releases and/or waives any and all claims the
 Defendant may have or could claim to have against the bankruptcy estates of the Debtors, the
 Trustee, or the agents of the Trustee, which release shall be effective immediately upon the entry
 of a Final Settlement Order approving this Agreement,

         7.      Release/Waiver. The Trustee, as part of the consideration for the Defendant
 entering into this Agreement, hereby forever releases and/or waives any and all claims the Trustee
 may have or could claim to have against the Defendant, which release shall be effective upon
 both the entry of a Final Settlement Order approving this Agreement and the Trustee's receipt of
 the payment contemplated in Section 4.1 above.

         8.      Entire Agreement. This Agreement constitutes the sole and entire agreement
 between the Parties as to the Adversary Proceeding and supersedes all prior and contemporaneous
 statements, promises, understandings or agreements, whether written or oral. Each Party
 acknowledges: that no promise or inducement has been offered except as set forth herein; that
 this Agreement has been executed after each of the Parties has made an independent investigation
 of the facts and has had the opportunity to rely upon the legal knowledge and advice of attorneys
 in executing this Agreement; and that this Agreement is in full accord and satisfaction of the
 Adversary Proceeding.

       9.      Amendments. This Agreement may be amended, modified or altered at any time
upon the approval of the Parties and the Court; however, any such amendment must be in writing
and signed by all Parties and approved by the Court in order for such amendment to be of any force
and effect.

                                        Page 2 of 5
46829974;I
             Case 16-20516-AJC      Doc 261         Filed 12/05/18    Page 33 of 54




        10. Partial Invalidity. If any provision of this Agreement is declared by any court of
competent jurisdiction or any administrative judge to be void or otherwise invalid, all of the other
terms, conditions and provisions of this Agreement shall remain in full force and effect to the same
extent as if that part declared void or invalid had never been incorporated in the Agreement and in
such form, the remainder of the Agreement shall continue to be binding upon the Parties.

        11. Survival. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, and the execution and delivery of any other document
or instrument referred to herein.

       12. Applicable Law. This Agreement shall be subject to and governed by the laws
 of the State of Florida, without giving any effect to the conflicts or choice of laws principles
 which otherwise might be applicable.

       13. Counterparts. This Agreement may be signed and executed in one or more
 counterparts, each of which shall be deemed an original and all of which together shall constitute
 one Agreement. Delivery of an executed counterpart of a signature page of this Agreement by
 facsimile or email shall be effective as delivery of an originally executed counterpart of this
 Agreement.

       14. No Adverse Construction. The Parties acknowledge that this Agreement has been
prepared by each of them. In the event any part of this Agreement is found to be ambiguous, such
ambiguity shall not be construed against any Party.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

                                     [Rest of Page Left Blank]




                                      Page 3 of 5
46829974;I
               Case 16-20516-AJC                      Doc 261    Filed 12/05/18        Page 34 of 54
                                                                                        ;8773472551              #   5/   6
11-06-18;15:26        ;From:Edward Jones                          To:2144326688




      ACCEPTED AND AGREED:


                                                                                 Dated: 11-           2018




      STATE OF ,             -e(4S            )
                                                        SS,
     COUNTY OF              Th40,04)              )

                   Subscribed and sworn to before me on this              (.0,     day of     awArtioer,     2018, by

                                           proved to me on the basis of satisfactory evidence to be the person
     who appeared before me,




                           K1n beTIY Washington
                           NonymalLsmmoramm
                      .*   Ccenns. &Om0104022
                              1402). ID 118755 1-7




                                                         Page 4 of 5
     46829974: I
             Case 16-20516-AJC           Doc 261         Filed 12/05/18                 Page 35 of 54




ACCEPTED AND AGREED:




-44 e
MARIA YIP, THE CHAPTER 7 TRUSTEE FOR THE
                                         Dated: 41 4.46/e.6                                              7,   2018

BANKRUPTCY ESTATE OF PROVIDENCE FINANCIAL
INVESTMENTS, INC. AND PROVIDENCE FIXED
INCOME FUND, 1,,LC


STATE OF       floe rtek
                                           SS.

COUNTY OF Al           0,1; cb(10,

         Subscribed and sworn to before me on this (-4-11-, day of Akkrparc__                                   , 2018, by


r   t'Sonody 1)')W/1   40   ma., proved to me on the basis of satisfactory evidence to be the person who
appeared before me,

                                                                                               Florida
                                                              144k*,    Notary Public State ol
                                                                        Santiago Carplo
                                                                                             180105
                                                                    •   My Commission GG
                                                            tto   eff   Expires 01129/2022


Signature of Notary Public




                                           Page 5 of 5
46829974;1
Case 16-20516-AJC   Doc 261   Filed 12/05/18   Page 36 of 54




EXHIBIT D
             Case 16-20516-AJC      Doc 261      Filed 12/05/18      Page 37 of 54




                      SETTLEMENT AGREEMENT AND RELEASE

        This SETTLEMENT AGREEMENT AND RELEASE ("Agreement") is made and entered on the
last date set forth on the signature pages below ("Effective Date"), by and between Maria Yip, in
her capacity as Chapter 7 Trustee for the bankruptcy estates of Providence Financial
Investments, Inc. and Providence Fixed Income Fund, LLC (the "Trustee"), on the one hand, and
Ovie Torres and Isabel Rodriquez (the "Defendants"), on the other hand. Collectively, the
Trustee and the Defendants shall be referred to as the "Parties."

                                         RECITALS:

        A.    On July 28, 2016, Providence Financial Investments, Inc. and Providence Fixed
Income Fund, LLC (collectively, the "Debtors") filed voluntary petitions for relief under Chapter
7, Title 11 of the United States Code, jointly administered under the case captioned In re
Providence Financial Investments, Inc., Case No. 16-20516-AJC, pending in the United States
Bankruptcy Court for the Southern District of Florida.

        B.    Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 Trustee
for the Debtors' estates.

       C.     On July 27, 2018, the Trustee commenced an adversary proceeding (the
"Adversary Proceeding") against the Defendants in the United States Bankruptcy Court for the
Southern District of Florida (the "Court") in an action styled Maria Yip, as Trustee of Providence
Financial Investments, Inc. and Providence Fixed Income Fund, LLC v. Ovie Torres and Isabel
Rodriquez, Adv, Pro. No. 18-01307-AJC.

        D.      In order to avoid the high costs and uncertainties of litigation in the Adversary
Proceeding, the Parties have participated in good-faith settlement negotiations, and have reached
a settlement, the terms of which they now have set forth in this Agreement.

        NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
Parties stated in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

        1.      Recitations. The above recitations are true and correct, are incorporated herein
by this reference, and constitute a part of this Agreement.

        2.     Non-Admission of Liability. Nothing in this Agreement shall constitute or be
construed as an admission of liability on behalf of the Parties, their agents, affiliates, assigns,
parents, successors, subsidiaries, and/or successors, or an admission as to the validity of any
allegations by either Party.

        3.      Attorney Representation. Each Party warrants and represents that each Party is
entering into this Agreement voluntarily, and without any duress or undue influence. Each Party
further represents that each Party has been encouraged to and have had the opportunity to consult
with legal counsel of their own choosing.
                                         Page 1of 6
468330$9;1
             Case 16-20516-AJC        Doc 261      Filed 12/05/18      Page 38 of 54




        4.       Terms. As full and final settlement of the dispute, the Parties agree as follows:

        4.1.     The Defendants, jointly and severally, shall make a one-time settlement payment
                 in the amount of $10,000 to the Trustee (the "Settlement Payment") within 15
                 days of issuance of the Final Settlement Order (defined in Section 5 below) by the
                 Court. The Settlement Payment shall be in the form of a cashier's check made
                 payable to Maria Yip, Chapter 7 Trustee for the estates of Providence Financial
                 Investments, Inc. and Providence Fixed Income Fund, LLC.

        4,2,     The Defendants' payment obligation reflected in Section 4.1 shall not occur
                 sooner than December 1, 2018.

        4.3.     Within 30 days of having made the Settlement Payment, the Defendants may file
                 a proof of claim in the amount of the Settlement Payment as an unsecured
                 nonpriority claim, as to which the Trustee will not object, and, to the extent
                 permitted by the Court, the same shall be allowed and paid in accordance with
                 any future distribution of estate assets as if timely filed.

        4.4.     After entry of the Final Settlement Order and upon receipt of the Settlement
                 Payment in full, the Trustee shall dismiss the Adversary Proceeding with
                 prejudice, with each Party to boar each Party's own fees and costs.
        4.5,     The Parties agree that the Court shall retain jurisdiction to enforce this
                 Agreement.

         5.      Conditions Precedent, This Agreement is subject to and conditioned upon the
 entry of a final, non-appealable order by the Court approving the Agreement (the "Final
 Settlement Order"). In the event that the Court does not approve the Agreement, nothing herein
 shall be deemed a representation or admission by any Party as to any issue, and the Parties shall
 be returned to the status quo prior to the entry into this Agreement.

         6.     Release/Waiver. With the exception of Section 4.3 hereof, the Defendants, as
 part of the consideration for the Trustee entering into this Agreement, hereby forever release
 and/or waive any and all claims the Defendants may have or could claim to have against the
 bankruptcy estates of the Debtors, the Trustee, or the agents of the Trustee, which release shall
 be effective immediately upon the entry of a Final Settlement Order approving this Agreement.

         7.     Release/Waiver. The Trustee, as part of the consideration for the Defendants
 entering into this Agreement, hereby forever releases and/or waives any and all claims the
 Trustee may have or could claim to have against the Defendants, which release shall be
 effective upon both the entry of a Final Settlement Order approving this Agreement and the
 Trustee's receipt of the payment contemplated in Section 4,1 above.

       8.     Entire Agreement, This Agreement constitutes the sole and entire agreement
 between the Parties as to the Adversary Proceeding and supersedes all prior and
 contemporaneous statements, promises, understandings or agreements, whether written or oral.
                                          Page 2 of 6
46833059;1
             Case 16-20516-AJC     Doc 261      Filed 12/05/18      Page 39 of 54




 Each Party acknowledges: that no promise or inducement has been offered except as set forth
 herein; that this Agreement has been executed after each of the Parties has made an independent
 investigation of the facts and has had the opportunity to rely upon the legal knowledge and
 advice of attorneys in executing this Agreement; and that this Agreement is in full accord and
 satisfaction of the Adversary Proceeding.

        9.     Amendments, This Agreement may be amended, modified or altered at any time
upon the approval of the Parties and the Court; however, any such amendment must be in writing
and signed by all Parties and approved by the Court in order for such amendment to be of any
force and effect,

        10. Partial Invalidity. If any provision of this Agreement is declared by any court of
competent jurisdiction or any administrative judge to be void or otherwise invalid, all of the
other terms, conditions and provisions of this Agreement shall remain in full force and effect to
the same extent as if that part declared void or invalid had never been incorporated in the
Agreement and in such form, the remainder of the Agreement shall continue to be binding upon
the Parties.

        11. Survival. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, and the execution and delivery of any other document
or instrument referred to herein.

       12.      Applicable Law. This Agreement shall be subject to and governed by the laws
 of the State of Florida, without giving any effect to the conflicts or choice of laws principles
 which otherwise might be applicable.

       13,     Counterparts, This Agreement may be signed and executed in one or more
 counterparts, each of which shall be deemed an original and all of which together shall
 constitute one Agreement, Delivery of an executed counterpart of a signature page of this
 Agreement by facsimile or email shall be effective as delivery of an originally executed
 counterpart of this Agreement.

      14, No Adverse Construction, The Parties acknowledge that this Agreement has
been prepared by each of them. In the event any part of this Agreement is found to be
ambiguous, such ambiguity shall not be construed against any Party.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below,

                                    [Rest of Page Left Blank]




                                        Page 3 of 6
46833059;1
         Case 16-20516-AJC           Doc 261   Filed 12/05/18      Page 40 of 54




ACCEPTED AND AGREED:




                                                   Dated:      o   2-7- 2-0(6
Ovie Enrique Torres Crespo




AFFIDAVIT NUM:          398
       Sworn to and subscribed before me by OVIE ENRIQUE TORRES CRESPO, of legal age,
married and resident of Carolina, Puerto Rico, who is personally known to me and to be the person
who appeared before me. In San Juan, Puerto Rico, this 27nd day of November 2018.




                    out;utialiazDs




                                           Page 4 of 6
46833059;1
         Case 16-20516-AJC                           Doc 261   Filed 12/05/18   Page 41 of 54




ACCEPTED AND AGREED:




                                                                  Dated: Nov. 12:3r   :-LicAS
Isabe                             llazo




AFFIDAVIT NUM: S1cit

        Sworn to and subscribed before me by ISABEL MARIA RODRIGUEZ COLLAZO, of
legal age, married and resident of Carolina, Puerto Rico, who is personally known to me and to be
the person who appeared before me, In San Juan, Puerto Rico, this 27nd day of November 2018.




   c.;6\AIAL6),.

(to'    •NccA


  44.Jetdo
    G,400.NO'C\




                                         :• P397 ,
                                  , 11%26/2018
                                   , •••    55.00

                      Sell° dgrMisiencii
                    0004.20184126- f12909068..:.
                        •     •     ....




                                                          Page 5 of 6
46833059;1
             Case 16-20516-AJC      Doc 261       Filed 12/05/18     Page 42 of 54




ACCEPTED AND AGREED:




1                                            Dated:(MAl
                                                     free'                            2018
   UA YIP, TI:1 C. -IAPT'R 7 TRUSTEE FOR THE
BANKRUPTCY ESTATE OF PROVIDENCE FINANCIAL
INVESTMENTS, INC. AND PROVIDENCE FIXED
INCOME FUND, ELC


STATE OF        El:424 4-       )

                                      SS,

COUNTY OF 0100 MOE)

         Subscribed and sworn to before me on this        ) 411 day of b. er-roit,tf.)(1.X. , 2018, by

 kW/           Pf* Y   P    , proved to me on the basis of satisfactory evidence to be the person

who appeared before me,
                                                             RICHARD DIAZ
                                                         MY COMMISSION # 0G035127
                                                       ,


                           0
                                                          EXPIRES Octobar 02, 2020




Signature ()Notary Public




                                         Page 6 of 6
46833059;1
Case 16-20516-AJC   Doc 261   Filed 12/05/18   Page 43 of 54




EXHIBIT E
             Case 16-20516-AJC     Doc 261      Filed 12/05/18      Page 44 of 54




                      SETTLEMENT AGREEMENT AND RELEASE

        This SETTLEMENT AGREEMENT AND RELEASE ("Agreement") is made and entered on the
last date set forth on the signature pages below ("Effective Date"), by and between Maria Yip, in
her capacity as Chapter 7 Trustee for the bankruptcy estates of Providence Financial
Investments, Inc, and Providence Fixed Income Fund, LLC (the "Trustee") and Shirley Walker
(the "Defendant"), Collectively, the Trustee and the Defendant shall be referred to as the
"Patties,"

                                          RECITALS:

        A.    On July 28, 2016, Providence Financial Investments, Inc, and Providence Fixed
Income Fund, LLC (collectively, the "Debtors") filed voluntary petitions for relief under Chapter
7, Title 11 of the United States Code, jointly administered under the case captioned in re
Providence Financial Investments, Inc., Case No. 16-20516-AJC, pending in the United States
Bankruptcy Court for the Southern District of Florida.

        B.    Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 Trustee
for the Debtors' estates.

       C,      On July 27, 2018, the Trustee commenced an adversary proceeding (the
"Adversary Proceeding") against the Defendant in the United States Bankruptcy Court for the
Southern District of Florida (the "Court") in an action styled Maria Yip, as Thustee of Providence
Financial Investmena, Inc, and Providence Fixed Income Fund, LLC v. Shirley Walker, Adv,
Pro, No, 18-01308-AJC,

        D.      In order to avoid the high costs and uncertainties of litigation in the Adversary
Proceeding, the Parties have participated in good-faith settlement negotiations, and have reached
a settlement, the terms of which they now have set forth in this Agreement.

        NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
Parties stated in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

        1.     Recitations, The above recitations are true and correct, are incorporated herein
by this reference, and constitute a part of this Agreement.

        2,      Non.Admission of Liability. Nothing in this Agreement shall constitute or be
construed as an admission of liability on behalf of the Parties, their agents, affiliates, assigns,.
parents, successors, subsidiaries, and/or successors, or an admission as to the validity of any
allegations by either Party.

        3.      Attorney Repre$entation, Each Party warrants and represents that she is
entering into this Agreement voluntarily, and without any duress or undue influence. Each Party
further represents that she has been encouraged to and had the opportunity to consult with legal
counsel of her own choosing,
                                        Page 1 of 5
46708569;1

                                          EXHIBIT
        Case 16-20516-AJC          Doc 261      Filed 12/05/18      Page 45 of 54




        4.     'rerms. As full and final settlement of the dispute, the Parties agree as follows;

        4,1,   The Defendant shall mice a one-time settlement payment in the amount of
               55,000,00 to the Plaintiff (the "Settlement Payment") within 15 days of issuance
               of the Final Settlement Order (defined in Section 5 below) by the Court, The
               Settlement Payment shall be in the form of a cashier's check made payable to
               Maria Yip, Chapter 7 Trustee for the estates of Providence Financial Investments,
               Inc. and Providence Fixed Income Fund, LI,C,

        4.2.   After entry of the Final Settlement Order and upon receipt of the Settlement
               Payment in full, the Trustee shall dismiss the Adversary Proceeding with
               prejudice, with each Party to bear 'her own fees and costs.

        4.3.   The Parties agree that the Court shall retain jurisdiction to enforce this
               Agreement.

        5.      Conditions Precedent. This Agreement is subject to and conditioned upon the
entry of a final, non-,appealable order by the Court approving the Agreement (the "Final
Settlement Order"). In the event that the Court does not approve the Agreement, nothing herein
shall be deemed a representation or admission by any. 'Party as to any issue, and the Parties shall
be returned to the status quo prior to the entry into this Agreement.

        6.     Release/Waiver, The Defendant, as part of the consideration for the Trustee
entering into this Agreement, hereby forever releases and/or waives any and all claims the
Defendant may have or could claim to have against the. bankruptcy estates of the Debtors, the
Trustee, or the agents of the Trustee, which release shall be effective immediately upon the
entry of a Final Settlement Order approving -this Agreement.

         7,      Release/Waiver,, The Trustee, as part of the consideration for the Defendant
 entering into this Agreement, hereby forever releases . and/or waives any and all claims the
 Trustee may have or could claim to have against the Defendant, which release shall be effective
 upon both the entry of a Final Settlement Order approving this Agreement and the Trustee's
 receipt of the payment .contemplated in Section 4.1 above.

         8,      Entire Agreement, This Agreement constitutes the sole and entire agreement
 between the Parties as to the Adversary Proceeding and supersedes all prior and
 contemporaneous statements, promises, understandings or agreements, whether written or oral,
 Each Party acknowledges: that no promise or inducement has been offered except as set forth
 herein; that this Agreement has been executed after each of the Parties has made an independent
 investigation of the facts and has had the opportunity to rely upon the legal knowledge and
 advice of attorneys in executing this Agreement; and that this Agreement is in full accord and
 satisfaction of the Adversary Proceeding.

       9,     Amendments, This Agreement may be amended, modified or altered at any time
upon the approval of the Parties and the Court; however, any such amendment must be in writing


                                         Page 2 of 5
46708569;1
        Case 16-20516-AJC         Doc 261      Filed 12/05/18     Page 46 of 54




and signed by all Parties and approved by the Court in order for such amendment to be of any
force and effect,

        10, Partial Invalidity. If any provision of this Agreement is declared by any court of
competent jurisdiction or any administrative judge to be void or otherwise invalid, all of the
other terms, conditions and provisions of this Agreement shall remain in full force and effect to
the same extent as if that part declared void or invalid had never been incorporated in the
Agreement and in such form, the remainder of the Agreement shall continue to be binding upon
the Parties.

        11, Survival, All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, and the execution and delivery of any other document
or instrument referred to herein.

       12.      Applicable Law. This Agreement shall be subject to and governed by the laws
 of the State of Florida, without giving any effect to the conflicts or choice of laws principles
 which otherwise might be applicable.

        13. Counterparts, This Agreement may be signed and executed in one or more
 counterparts, each of which shall be deemed an original and all of which together shall
 constitute one Agreement, Delivery of an executed counterpart of a signature page of this
 Agreement by facsimile or email shall be effective as delivery of an originally executed
 counterpart of this Agreement,

      14,     No Adverse Construction, The Parties acknowledge that this Agreement has
been prepared by each of them, In the event any pert of this Agreement is found to be
ambiguous, such ambiguity shall not be construed against any Party.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below,

                                    [Rest of Page Left Blank]




                                        Page 3 of
0708569;1
         Case 16-20516-AJC             Doc 261   Filed 12/05/18                Page 47 of 54




ACCEPTED AND AGREED:


                                                                      Dated:                   42018
,#C    •-/->/6
 wiirfey Walker




                                         SS.

COUNTY OF               )(6.,4Th   )

         Subscribed and sworn to before me on this c,2-7 day                    of ()0/a 497       , 2018, by

              (ej   WA (K;editved to me on the basis of satisfactory evidence to be the person
 who appeared before me,

                                                                           MIGUEL 50TO
                                                         60' 0 '       Note rylil 0131428472
                                                         ,1,441A IF    My Commission Expires
                                                             G           January 30, 2022

 Signature of Notary Public




                                           Page 4 of 5
 46708569;1
              Case 16-20516-AJC             Doc 261     Filed 12/05/18     Page 48 of 54




ACCEPTED AND AGREED;




    daoe/                                   Dated:                            eye,,/ee,     ,   2018
   RIA YIP, TI- C -IAPTER 7 TRUSTEE FOR THE
  ANK.RUPTCY ESTATE OF PROVIDENCE FINANCIAL
INVESTMENTS, INC, AND PROVIDENCE FIXED
INCOME FUND, LLC


STATE OF           fi-0 (4-

                                              SS,

COUNTY OF /14

          Subscribed and sworn to before me on this 6,                 day of Al0 .1114/se:4---; 2018, by
   Ailfrp.. I 0-   AA,        \r/   , proved to me on the basis of satisfactory evidence to be the person
who appeared before me,
                                                                        RICHARD DIAZ
                                                                    MY COMMISSION # GG035127
                                                                     EXPIRES October 02, 2020




Signature of Notary Public




                                                 Page 5 of 5
46708569; I
Case 16-20516-AJC   Doc 261   Filed 12/05/18   Page 49 of 54




EXHIBIT F
            Case 16-20516-AJC         Doc 261     Filed 12/05/18    Page 50 of 54




                      SETTLEMENT AGREEMENT AND RELEASE

        This SETTLEMENT AGREEMENT AND RELEASE ("Agreement") is made and entered on the
last date set forth on the signature pages below ("Effective Date"), by and between Maria Yip, in
her capacity as Chapter 7 Trustee for the bankruptcy estates of Providence Financial
Investments, Inc. and Providence Fixed Income Fund, LLC (the "Trustee"), on the one hand, and
Anne Tower Krauss (the "Defendant"), on the other hand. Collectively, the Trustee and the
Defendant shall be referred to as the "Parties."

                                          RECITALS:

        A.    On July 28, 2016, Providence Financial Investments, Inc. and Providence Fixed
Income Fund, LLC (collectively, the "Debtors") filed voluntary petitions for relief under Chapter
7, Title 11 of the United States Code, jointly administered under the case captioned In re
Providence Financial Investments, Inc., Case No. 16-20516-AJC, pending in the United States
Bankruptcy Court for the Southern District of Florida.

        B.    Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 Trustee
for the Debtors' estates.

       C.      On July 27, 2018, the Trustee commenced an adversary proceeding (the
"Adversary Proceeding") against the Defendant in the United States Bankruptcy Court for the
Southern District of Florida (the "Court") in an action styled Maria Yip, as Trustee of Providence
Financial Investments, Inc. and Providence Fixed Income Fund, LLC v. Anne Tower Krauss,
Adv. Pro. No. 18-1303-AJC.

        D.      In order to avoid the high costs and uncertainties of litigation in the Adversary
Proceeding, the Parties have participated in good-faith settlement negotiations, and have reached
a settlement, the terms of which they now have set forth in this Agreement.

        NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
Parties stated in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

        1.     Recitations. The above recitations are true and correct, are incorporated herein
by this reference, and constitute a part of this Agreement.

        2.     Non-Admission of Liability. Nothing in this Agreement shall constitute or be
construed as an admission of liability on behalf of the Parties, their agents, affiliates, assigns,
parents, successors, subsidiaries, and/or successors, or an admission as to the validity of any
allegations by either Party.

        3,      Attorney Representation. Each Party warrants and represents that each Party is
entering into this Agreement voluntarily, and without any duress or undue influence. Each Party
further represents that each Party has been encouraged to and have had the opportunity to consult
with legal counsel of their own choosing.
                                                           EXHIBIT
                                        Page 1 of 5
470233561
               Case 16-20516-AJC       Doc 261     Filed 12/05/18     Page 51 of 54




        4.      Terms, As full and final settlement of the dispute, the Parties agree as follows:

        4,1.    The Defendant shall make a one-time settlement payment in the amount of $5,000
                to the Trustee (the "Settlement Payment") within 15 days of issuance of the Final
                Settlement Order (defined in Section 5 below) by the Court. The Settlement
                Payment shall be in the form of a cashier's check made payable to Maria Yip,
                Chapter 7 Trustee for the estates of Providence Financial Investments, Inc. and
                Providence Fixed Income Fund, LLC,

        4.2.    After entry of the Final Settlement Order and upon receipt of the Settlement
                Payment in full, the Trustee shall dismiss the Adversary Proceeding with
                prejudice, with each Party to bear each Party's own fees and costs.

        4.3.    The Parties agree that the Court shall retain jurisdiction to enforce this
                Agreement.

        5.      Conditions Precedent. This Agreement is subject to and conditioned upon the
entry of a final, non-appealable order by the Court approving the Agreement (the "Final
Settlement Order"). In the event that the Court does not approve the Agreement, nothing herein
shall be deemed a representation or admission by any Party as to any issue, and the Parties shall
be returned to the status quo prior to the entry into this Agreement.

         6,     Release/Waiver. With the exception of Section 4.3 hereof, the Defendant, as
 part of the consideration for the Trustee entering into this Agreement, hereby forever releases
 and/or waives any and all claims the Defendant may have or could claim to have against the
 bankruptcy estates of the Debtors, the Trustee, or the agents of the Trustee, which release shall
 be effective immediately upon the entry of a Final Settlement Order approving this Agreement.

         7.      Release/Waiver. The Trustee, as part of the consideration for the Defendant
 entering into this Agreement, hereby forever releases and/or waives any and all claims the
 Trustee may have or could claim to have against the Defendant, which release shall be effective
 upon both the entry of a Final Settlement Order approving this Agreement and the Trustee's
 receipt of the payment contemplated in Section 4.1 above.

         8.      Entire Agreement, This Agreement constitutes the sole and entire agreement
 between the Parties as to the Adversary Proceeding and supersedes all prior and
 contemporaneous statements, promises, understandings or agreements, whether written or oral.
 Each Party acknowledges: that no promise or inducement has been offered except as set forth
 herein; that this Agreement has been executed after each of the Parties has made an independent
 investigation of the facts and has had the opportunity to rely upon the legal knowledge and
 advice of attorneys in executing this Agreement; and that this Agreement is in full accord and
 satisfaction of the Adversary Proceeding.

       9.     Amendments. This Agreement may be amended, modified or altered at any time
upon the approval of the Parties and the Court; however, any such amendment must be in writing


                                          Page 2 of 5
47023356;1
             Case 16-20516-AJC       Doc 261     Filed 12/05/18    Page 52 of 54




and signed by all Parties and approved by the Court in order for such amendment to be of any
force and effect.

        10.    Partial Invalidity. If any provision of this Agreement is declared by any court of
competent jurisdiction or any administrative judge to be void or otherwise invalid, all of the
other terms, conditions and provisions of this Agreement shall remain in full force and effect to
the same extent as if that part declared void or invalid had never been incorporated in the
Agreement and in such form, the remainder of the Agreement shall continue to be binding upon
the Parties.

        1 1,   Survival. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, and the execution and delivery of any other document
or instrument referred to herein.

       12.      Applicable Law. This Agreement shall be subject to and governed by the laws
 of the State of Florida, without giving any effect to the conflicts or choice of laws principles
 which otherwise might be applicable.

       13. Counterparts. This Agreement may be signed and executed in one or more
 counterparts, each of which shall be deemed an original and all of which together shall
 constitute one Agreement. Delivery of an executed counterpart of a signature page of this
 Agreement by facsimile or email shall be effective as delivery of an originally executed
 counterpart of this Agreement.

      14,     No Adverse Construction. The Parties acknowledge that this Agreement has
been prepared by each of them. In the event any part of this Agreement is found to be
ambiguous, such ambiguity shall not be construed against any Party.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

                                    [Rest of Page Left Blank]




                                        Page 3 of 5
47023356;1
                  Case 16-20516-AJC            Doc 261          Filed 12/05/18           Page 53 of 54




    ACCEPTED AND AGREED:




0414t.e...3,97LeA, K-%aAt,(2i3                                                Dated:       /1, ., 4       ,2018
  Anne Tower Krauss




    STATE OF      _.....
                   -7:-  /Zia7,2/5-•   )

                                               SS.

    COUNTY OF         14'/.:e              )

             Subscribed and sworn to before me on this if?1/1/4day of                         /*am4/1ey;          2018, by
/   4/)e 7:44( /(5",              proved to me on the basis of satisfactory evidence to be the person

    who appeared before me.
                                                     • orillhrillimilbillitiglahrillllimilirdirsill
                                                     0              ALBERTO TAMEZ                     I
                                                     I                Official Seal                   I
                                                     k      Notary Public - State of Illinois
                                                         My Commission Expires Oct 22, 2019
                                                     41P-irmlwiwilieggir

    Signature of Notary Public




                                                Page 4 of 5
    47023356;1
             Case 16-20516-AJC       Doc 261    Filed 12/05/18     Page 54 of 54




ACCEPTED AND AGREED:




                  )                     Dated: Ailt4(rne                         1°, 2018
 IARIA YIP,I CHAPTER 7 TRUSTEE FOR THE
BANKRUPTCY ESTATE OF PROVIDENCE FINANCIAL
INVESTMENTS, INC. AND PROVIDENCE FIXED
INCOME FUND, LLC


STATE OF      FLor0 k        )

                                    SS.

COUNTY OF      MirAlAt 9A-Qa..)
        Subscribed and sworn to before me on this jb         day of     kitd‘lACW-.. , 2018, by
  Mihatit-iA     Yr P     , proved to me on the basis of satisfactory evidence to be the person

who appeared before me.
                                                            RICHARD DIAZ
                                                        MY COMMISSION
                                                                        # GG035127
                                                          EXPIRES October
                                                                          02, 2020



Signature of Notary Public




                                       Page 5 of 5
47023356;1
